DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the receipt of Preliminary Amendment filed 09 July 2019.
Priority
Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met, except as regards Claims 73-76.
Furthermore, the instant claims, except for Claims 73-76, find support in the provisional application and therefore receive the benefit to the filing date of 2/9/2017. 
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 16, 20-22 and 49-52 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Drury et al. (U.S. 2008/0055378 A1).
Regarding independent Claim 1, Drury et al. teach (§§0031-0071 and Figs. 1-15) a jetting apparatus for drop-on-demand printing, comprising at least one droplet emitting opening (22) for ejecting a printing fluid; and at least two channels (12, 14, 64, 66) configured to permit contemporaneous delivery of the printing fluid to the droplet emitting opening and withdrawal of printing fluid from the droplet emitting opening.
Regarding Claim 2, Drury et al. further teach (§§0008, 0031-0071 and Figs. 1-15) a flow controller (100, 102, 72, 92 and other relevant modules disclosed e.g. in §§0064-0070) configured to control printing fluid flow in the at least two channels and to continuously circulate or recirculate printing fluid past the droplet emitting opening using the at least two channels during ejection of droplets and during time between ejection of droplets.  
Regarding Claim 3, Drury et al. further teach (§0008) the at least two channels being configured such that the circulation or recirculation past the droplet emitting opening prevents any printing fluid stagnation at the droplet emitting opening.  Please note that Drury et al.’s teaching of continuous circulation of fluid is interpreted to read on this limitation. Please also note that the instant disclosure does not specify any additional requirements so that “circulation or recirculation past the droplet emitting opening”, as a result of these, “prevents any printing fluid stagnation at the droplet emitting opening”. There is a presumption that an adequate written description of the claimed invention is present when the 
Regarding Claim 4, Drury et al. further teach (§§0031-0071) the flow controller being configured such that rates of printing fluid flow delivery and printing fluid flow withdrawal are independently adjustable to be the same (while not ejecting) or different  (while ejecting).  
Regarding Claim 5, Drury et al. further teach (Figs. 3-8) the flow controller comprising one or more pumps or pressure regulators.  
Regarding Claim 6, Drury et al. further teach (Figs. 3-8) the one or more pumps or pressure regulators consisting of a single pump or pressure regulator configured to recirculate printing fluid.  
Regarding Claim 7, Drury et al. further teach (Fig. 3) the one or more pumps or pressure regulators comprises at least two pumps or pressure regulators, one (pump) configured for printing fluid delivery and the other (pressure regulator for ink reservoir) configured for printing fluid withdrawal.  
Regarding Claim 16, Drury et al. further teach (§0049) the least two channels being tubules or capillaries.  
Regarding Claim 20, Drury et al. further teach (Figs. 7, 13-15) the at least two channels comprising three or more channels.  
Regarding Claim 21, Drury et al. further teach (§0007) the jetting apparatus being a nozzle. 
 Regarding Claim 22, Drury et al. further teach (§0007) the jetting apparatus being a printhead with a plurality of nozzles. 
 Regarding independent Claim 49, Drury et al. teach (§§0001-0015, 0031-0071 and Figs. 1-15) a method of preventing clogging of a drop-on-demand jetting apparatus, comprising delivering printing fluid to a droplet emitting opening of a jetting apparatus using at least one channel (12, 64); and withdrawing printing fluid from the droplet emitting opening using at least one additional channel 
Regarding Claim 50, Drury et al. further teach (§0008) continuously circulating or recirculating printing fluid past the droplet emitting opening using the at least two channels during ejection of droplets and during time between ejection of droplets.  
Regarding Claim 51, Drury et al. further teach (§0008) the step of continuously circulating or recirculating printing fluid preventing any printing fluid stagnation at the droplet emitting opening.  Please note that Drury et al.’s teaching of continuous circulation of fluid is interpreted to read on this limitation. Please also note that the instant disclosure does not specify any additional requirements for “continuously circulating or recirculating printing fluid” to result in “preventing any printing fluid stagnation at the droplet emitting opening”. There is a presumption that an adequate written description of the claimed invention is present when the application is filed (see MPEP §2163 IA). It is, therefore, assumed that “continuously circulating or recirculating printing fluid” inherently results in “preventing any printing fluid stagnation at the droplet emitting opening”.
Regarding Claim 52, Drury et al. further teach (§§0031-0071) independently adjusting rates of printing fluid flow delivery and printing fluid flow withdrawal to be the same (while not ejecting) or different  (while ejecting).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 73-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drury et al. (U.S. 2008/0055378 A1) as applied to claim 1 above, and further in view of Nishi et al. (U.S. 2006/0017782 A1).
Regarding Claims 73-74, Drury et al. teach all the limitations as discussed supra Claim 1 (from which these Claims depend). Drury et al. are silent with respect to the at least two channels being configured to permit contemporaneous delivery of printing fluids that are conductive (Claim 73) or the at least two channels being configured to permit contemporaneous delivery of printing fluids that contain a metal (Claim 74).
Nishi et al. teach (§§0106-0107, 0279-0281) printing fluids that are conductive (Claim 73) and printing fluids that contain a metal (Claim 74). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Nishi et al. to the teachings of Drury et al. to enable patterning conductive paste using the apparatus, as taught by Nishi et al. (§0281). The motivation for doing so would be to enhance the utility of the apparatus. Please note that, in the combination of Nishi et al. and Drury et al., the at least two channels being configured to permit contemporaneous delivery of printing fluids that are conductive or of printing fluids that contain a metal.
Claims 75-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drury et al. (U.S. 2008/0055378 A1) as applied to claim 49 above, and further in view of Nishi et al. (U.S. 2006/0017782 A1).
Regarding Claims 75-76, Drury et al. teach all the limitations as discussed supra Claim 49 (from which these Claims depend). Drury et al. are silent with respect to the delivering step comprising delivery of a printing fluid that is conductive, and the withdrawing step comprising withdrawal of the printing fluid that is conductive (Claim 75) or the delivering step comprising delivery of a printing fluid that contains a metal, and the withdrawing step comprising withdrawal of the printing fluid that contains a metal (Claim 76).
.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 19 recites, in particular, “the at least two channels are coaxial with one another”.
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853